Citation Nr: 1708706	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 2003 for the award of service connection for an acquired psychiatric disorder diagnosed as bipolar disorder with psychotic features.  

2.  Entitlement to service connection for hypertensive vascular disease, to include as due to contaminated water exposure at Camp LeJeune, North Carolina.  

3.  Entitlement to service connection for a neurobehavioral effects disability, to include as due to contaminated water exposure Camp LeJeune, North Carolina. 

4.  Entitlement to service connection for diabetes mellitus, to include as due to contaminated water exposure at Camp LeJeune, North Carolinas and/or as secondary to service-connected disability.  

5.  Entitlement to service connection for gastroesophageal reflux (GERD)/(acid reflux), to include as due to contaminated water exposure at Camp LeJeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to October 1985.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision (effective date for acquired psychiatric disability) and a September 2013 rating decision (diabetes mellitus, hypertension, and GERD) of the Department of Veterans Affairs (VA), Regional Office (RO), and a February 2015 rating decision (neurobehavioral effects) of the Louisville Kentucky VARO.  In May 2015 and January 2016 rating decisions, the RO continued the denial of service connection for neurobehavioral effects.  The Board notes that in the January 2016 rating decision, the RO also denied reopening claims for service connection for diabetes and hypertension; however, these issues were already on appeal.

With regard to the issue of entitlement to service connection for neurobehavioral effects disability, the Board has considered that the Veteran has filed for service connection on several dates (e.g. January 2014, August 2015, January 2016) and that he has also requested to have the claim "reconsidered" (February 2015) and has requested to have his appeal withdrawn (August 2015).  In viewing the documents in the light most favorable to the Veteran, the Board finds that the claim for service connection for neurobehavioral effects is on appeal (i.e. the Veteran's August 2015 statement that he wished to reapply for service connection may be considered as a substantive appeal after the July 2015 SOC).  In essence, the Board finds that the Veteran's request to have his appeal withdrawn was not knowing because he has continually sought to have service connection granted (albeit he has not used the available VA forms or language detailed in VA regulations). 

In an August 2016 written brief presentation, the Veteran's representative indicated that in addition to entitlement to service connection for GERD, the issue of entitlement to service connection for a hiatal hernia was on appeal.  The record does not reflect that the RO has adjudicated such an issue separate and apart from the issue of entitlement to service connection for GERD ; therefore, the Board finds that entitlement to service connection for a hiatal hernia is not on appeal and the Board will not further discuss it.

The issue of entitlement to service connection for sleep apnea has been raised by the record in a July 2016 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  

In January 2017, the Veteran submitted additional evidence and argument including a Public Health Assessment for Camp Lejeune Drinking Water dated January 20, 2017.  As the Veteran's most recent VA Form 9, Substantive Appeal, was received after February 2, 2013, this new evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165, 1190 (Aug. 12, 2012).  The Veteran did not request AOJ consideration; however, as the issues involving exposure to water at Camp Lejeune are being remanded for other reasons, the RO will have an opportunity to consider this additional evidence.

The issues of entitlement to service connection for hypertensive vascular disease, a neurobehavioral effects disability, diabetes mellitus, and GERD/acid reflux, to include as due to contaminated water exposure and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no evidence in the claims file received by VA prior to March 10, 2003 which can reasonably be construed as a claim for service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 2003 for the grant of service connection for an acquired psychiatric disorder diagnosed as bipolar disorder with psychotic features have not been met. 38 U.S.C.A. § 5110 (a), 38 C.F.R. §§ 3.156, 3.400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the Veteran's claim is for an earlier effective date for the initial grant of service connection, no further action is warranted in this regard.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
In a May 2010 rating decision, the RO effectuated an April 2010 Board decision, and granted service connection for an acquired psychiatric disorder diagnosed as bipolar disorder with psychotic features, with an effective date of March 10, 2003. 

In a July 2010 statement, the Veteran asserted that his disability manifested in 1986 and that he should have an effective date earlier than March 2003.  (See also October 2010 VA Form 21-0820.)

In a November 2010 VA Form 21-4138, the Veteran asserted that he was treated for his disability within the first year of separation from service and that his effective date should be the date of separation from service.  The Board acknowledged that if a chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 US CA §§ 1101, 1111, 1112 1113, 1137, 38 CF R §§ 3 307 3.309.  However, service connection is not automatic.  A written claim must be filed which identifies the benefit sought.  

The Veteran separated from service in October 1985.  There is no evidence in the claims file which can be reasonably construed as a claim for service connection for an acquired psychiatric disability prior to March 10, 2003.  In January 1986, the Veteran filed a claim for service connection for pseudofolliculitis barbae, but he did not identify that he sought service connection for an acquired psychiatric disability at that time.  In December 1987, he again filed a claim with regard to pseudofolliculitis barbae, but he did not file a claim for an acquired psychiatric disability.  For these reasons, his claims for service connection for pseudofolliculitis barbae cannot be considered as claims for service connection for an acquired psychiatric disability.

In 2000, VA received Social Security Administration (SSA) records which reflect that the Veteran reported that he had schizophrenia; however, the record is not indicative that the Veteran was contending that the schizophrenia was related to service.  2001 correspondence from the Veteran's attorney at that time indicates the assertion that the Veteran's mental health disability may be due to his post service electrocution.

The earliest evidence of record which can be possibly interpreted as a claim for service connection for an acquired psychiatric disability is the Veteran's report to VA in March 2003 that he had a "nerve condition".  (See also May 2003 VA Form 21-4138.)

Under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The evidence does not reflect that prior to March 10, 2003, the Veteran ever submitted a communication or had some action indicating an intent to apply for service connection for an acquired psychiatric disability. 

Although there are records dated prior to 2003 which indicate that the Veteran had an acquired psychiatric disability (e.g. September 1998 DeKalb Medical Center and 1999 Fulton County Mental Health Department records), such are insufficient to warrant an effective date earlier than March 10, 2003.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit. Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim. Dunson v Brown, 4 Vet. App. 327, 330 (1993).


The provisions of 38 C.F.R. § 3.157 (which was in effect prior to March 24, 2015) allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits if a claim specifying the benefit sought was received within one year from the date of such examination, treatment, or hospital admission, and if it pertained to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.

In sum, the earliest evidence of an intent to file for VA compensation benefits for an acquired psychiatric disability is March 10, 2003; thus, an earlier effective date is not warranted.  The preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board notes that the Veteran has contended that the RO committed clear and unmistakable error in assigning an effective date.  However, as the rating decision which assigned an effective date is not yet final (i.e. it is the rating decision on appeal), a claim for clear and unmistakable error is not appropriate.


ORDER

Entitlement to an effective date earlier than March 10, 2003 for the award of service connection for an acquired psychiatric disorder diagnosed as bipolar disorder with psychotic features is denied.  


REMAND

Hypertensive vascular disease 

As noted above, the Veteran is in receipt of service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder with psychotic features.  He has also been diagnosed with hypertension and was treated with Fosinopril and Chlorthalidone.  A November 2016 VA record reflects that he had stopped taking his hypertension medication with borderline blood pressure.  He was on a DASH (Dietary Approaches to Stop Hypertension) diet.  The Board is unsure if the Veteran still has hypertension.

The Board also notes that some acquired psychiatric disabilities (e.g. PTSD) have been indicated, in some cases, to be possibly related to hypertension.  Thus, the Board finds that a VA opinion as to the relationship, if any, between the Veteran's specific acquired psychiatric disability and his hypertension may be useful to the Board in adjudicating his claim. 

Neurobehavioral effects disability

In a January 2015 VA Form 21-4138, the Veteran asserted that he has "been suffering from neural behavioral effects from the contaminated water" at Camp LeJeune.   However, he did not specifically identify any manifestations.

The Veteran's wife has stated that the Veteran has memory loss and gets confused (See VA Form 21-4138 dated in December 2016).

Neurobehavioral effects is not a presumptive disability under 38 C.F.R. § 3.307 or 3.309 with regard to service at Camp LeJeune between 1953 and 1987 and exposure to contaminates present in the water supply there.  However, VA does recognize that there is evidence that such a disease may potentially be associated with such exposure.  Thus, manifestation of such a disease is sufficient to warrant a VA medical examination and opinion with regard to whether it is as likely as not that any such disability is causally related to service (i.e. Camp LeJeune contaminated water).

A December 2014 VA clinical opinion reflects that neurobehavioral effects can include changes in mood and/ personality and also impairment in intellectual functioning.  The clinician opined as follows: 

There is no medical evidence of bipolar disorder is the results [sic]of exposure to volatile organics. There have been some studies of neurobehavioral effects associated with exposure to muscle organics, however these are predominately cognitive effects and would not be considered part of the spectrum of bipolar disorder. 

Based on the above, the Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.  Notably, the Veteran's wife has stated that the Veteran has memory problems, and the claims file includes a January 2017 MRI, from the Atlanta Medical Center, of the Veteran's brain due to a complaint of memory problems.  

The Board also notes that the Veteran is in receipt of service-connection for an acquired psychiatric disorder, diagnosed as bipolar disorder with psychotic features, and is in receipt of a 100 percent evaluation under Diagnostic Code 9400.  The criteria for rating acquired psychiatric disabilities include consideration of memory difficulties.

The Board finds that the Veteran should be scheduled for a VA examination.  The examiner should list all neurobehavioral effects which the Veteran exhibits.  As to each identified neurobehavioral effect, the examiner should indicate if it is as likely as not related to his service-connected bipolar disorder with psychotic features or if it is a manifestation of a separate disability.  If the clinician is unable to make such a determination, the clinician should opine if it is as likely as not that the symptom(s) manifest from a disability caused by the Veteran's exposure to contaminated water at Camp LeJeune.  The examiner should consider the pertinent evidence of record to include the following: a.) the Veteran's electrocution in 1998 and his report that a recurrent residual of the electrocution was that his "memory not as good"; however upon examination, his long and short term memory was intact.  (See July 2001 neuropsychological evaluation by Dr. J. Mallet); b.) the record by Dr. J. Mallet that the Veteran's "memory recessing follows on the heels of fear, anxiety and depression; c.) the Veteran's length of time at Camp Jeune; d.) the lay statements that the Veteran has  memory difficulties; e.) the December 1998 record from South Atlanta Orthopedic and Spine Center which notes that the Veteran reported feeling "nervous and shaky" and had received an electrical shock that threw him from a 7 foot ladder; f.) the December 2014 VA opinion; and g.) the January 2017 MRI.   

Diabetes Mellitus

In an August 2012 VA Form 21-0820 (Report of General Information), the Veteran asserted that he had diabetes mellitus due to exposure to contaminated water while at Camp Lejeune, North Carolina in 1985.  He has also asserted that it is due to his use of medication to treat his service-connected acquired psychiatric disability (See e.g. February 2016 statement).

The earliest clinical evidence of a diagnosis of diabetes is in April 2010.  An April 2010 VA mental health record reflects that the Veteran reported that he had diabetes which was being managed by an outside provider. 

VA records reflect that the Veteran had a positive family history for diabetes (some records note his mother had diabetes, some reflect that his grandfather had diabetes, and some reflect that both his mother and father had diabetes.)  The records also reflect that the Veteran is obese.

The clinical records reflect that risk factors for diabetes include genetic and obesity.  A November 2008 VA mental health record reflects that Abilify (an antipsychotic medication) may increase the risk for diabetes, and that the Veteran was taking the medication.

An August 2013 VA mental health record reflects that the Veteran was concerned that his psychiatric medications caused his diabetes and that he intended to discuss this with Dr. Dzagnidze.

A December 2014 VA examination report reflects that risk factors for diabetes are obesity, positive family history, and female gender.  The examiner opined that the Veteran's diabetes mellitus is less likely as not caused by or a result of Camp Lejeune water exposure.  The examiner also opined that the most likely cause of the Veteran's diabetes mellitus is his obesity.  

In February 2016, the Veteran was switched to a different medication for his service-connected acquired psychiatric disability (i.e. Abilify was tapered down and he was started on Depakote.)  A November 2016 VA mental health record reflects that the Veteran had been prescribed Abilify for a long time but had uncontrolled diabetes.  After his switch in medication, the Veteran reported feeling well in February, March, and April but in May 2016, after Abilify was stopped completely, he began feeling different, and asked to restart Abilify.  The Veteran was switched back to Abilify.  It was explained to the Veteran that "Abilify can affect his blood glucose control."

The December 2014 VA clinician failed to discuss the Veteran's use of Abilify.  As the record reflects that the Veteran has been prescribed this medication for his service-connected acquired psychiatric disability, and that it may be relate to diabetes, the Board finds that a supplemental opinion is warranted.

GERD/acid reflux

In August 2012, the Veteran filed a claim for service connection for GERD/acid reflux as due to exposure to contaminated water at Camp Lejeune.  The Veteran's STRs are negative for complaints of, or treatment for, a gastrointestinal disability.

An April 1997 private record reflects that the Veteran takes Zantac.  A July 2001 neuropsychological evaluation from Dr. J. Mallet reflects that the Veteran reported that he suffers from reflux.  A VA clinical record reflects that the Veteran had a prescription for omeprazole refilled on March 27, 2007.  A 2012 record reflects that the Veteran had an active medication for omeprazole for his stomach; however, subsequent record reflects that the prescription had expired.  However, it was again noted in 2015.  A November 2015 record reflects that the Veteran reported that he had been prescribed omeprazole from outside VA.

The claims file includes a December 2014 VA examination report which reflects that the Veteran has never been diagnosed with GERD but has had one incident of dyspepsia which is not the same as GERD.  (The one incident of dyspepsia was noted in an August 18, 2010 VA record.)  The clinician stated that dyspepsia (indigestion) is a symptom and not a medical condition.  

When VA obtains an examination and/or opinion, such must be adequate.   The Board finds that a supplemental opinion is warranted in this instance because the VA clinician noted only one incident of dyspepsia and failed to discuss the Veteran's medication, which the Board finds potentially indicative of some type of gastrointestinal disability.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding private and VA clinical records, including those from 2009 to present, for the Veteran's diabetes, hypertension, gastrointestinal system, and neurobehavioral effects with the claims file. 

2.  With regard to Hypertensive Vascular Disease, schedule the Veteran for an examination to determine:

a. Has the Veteran carried a diagnosis of hypertension at any time during this appeal, which began in August 2012?  If so, 
b. Is his hypertension at least as likely as not (50 percent or greater) causally related to a service-connected disability; and 
c. Is his hypertension at least as likely as not (50 percent or greater) aggravated (permanently worsened a service-connected disability.  
d. Is his hypertension at least as likely as not (50 percent or greater) related to service? And
e. Was his hypertension manifested within a year of service (by October 1986)?

The examiner should consider the pertinent evidence of record, to include:  a.) the Veteran's STRs which are negative for a finding of hypertension; b.) the Veteran's service at Camp LeJeune; c.) the Veteran's service-connected acquired psychiatric disorder, diagnosed as bipolar disorder with psychotic features; and d.) the VA clinical records which reflect that he had been diagnosed with hypertension and was treated with Fosinopril and Chlorthalidone, and that he had subsequently stopped taking the medication (See November 2016 VA record).   

3.  With regard to Neurobehavioral effects, schedule the Veteran for a VA examination.  The examiner should list all neurobehavioral effects which the Veteran exhibits.  

a. As to each identified neurobehavioral effect, the examiner should indicate if it is as likely as not (50 percent or greater) that the effect is related to the Veteran's service-connected bipolar disorder with psychotic features or if the effect is a manifestation of a separate disability.  If the clinician is unable to make such a determination, the clinician should state such; and
b. If the examiner opines that it is less likely than not that the neurobehavioral effect is related to the Veteran's acquired psychiatric disability, the clinician should provide an opinion as to whether it is as likely as not that the symptoms manifest from a disability caused by the Veteran's exposure to contaminated water at Camp LeJeune.   

The examiner should consider the pertinent evidence of record to include the following: a.) the Veteran's electrocution in 1998 and his report that a recurrent residual of the electrocution was that his "memory not as good"; however upon examination, his long and short term memory was intact.  (See July 2001 neuropsychological evaluation by Dr. J. Mallet); b.) the record by Dr. J. Mallet that the Veteran's "memory recessing follow son the heels of fear, anxiety and depression; c.) the Veteran's length of time at Camp Jeune; d.) the lay statements that the Veteran has  memory difficulties; e.) the December 1998 record from South Atlanta Orthopedic and Spine Center which notes that the Veteran reported feeling "nervous and shaky" and had received an electrical shock that threw him from a 7 foot ladder; f.) the December 2014 VA opinion; and g.) the January 2017 MRI of the brain from the Atlanta Medical Center.   

4.  With regard to Diabetes Mellitus, obtain a supplemental clinical opinion as to:

a. Is his diabetes at least as likely as not (50 percent or greater) causally related to his use of medication to treat his service-connected psychiatric disability? and 
b. Is his diabetes at least as likely as not (50 percent or greater) aggravated (permanently worsened) by his use of medication to treat his service-connected psychiatric disability?. 

The clinician should include the pertinent evidence of record, to include: a.) the Veteran's positive family history for diabetes in both parents and a grandfather; b.) the Veteran's obesity; and c.) the Veteran's use of Ability and its potential side effects ( e.g. November 2008, August 2013, February 2016 and November 2016 VA records).  

5.  With regard to GERD/Acid Reflux, obtain a supplemental clinical opinion as to:

a. Is his GERD/Acid Reflux at least as likely as not (50 percent or greater) causally related to a service-connected disability?; and 
b. Is his GERD/Acid Reflux at least as likely as not (50 percent or greater) aggravated (permanently worsened a service-connected disability? And
c. Is his GERD/Acid Reflux at least as likely as not (50 percent or greater) related to service? And
  
The clinician should consider the pertinent evidence of record to include: a.) the Veteran's STRs which are negative for complaints of the gastrointestinal system; b.) the Veteran's service at Camp LeJeune; c.) the April 1997 private record which reflects that the Veteran takes Zantac; d.) the July 2001 neuropsychological evaluation from Dr. J. Mallet reflects that the Veteran reported that he suffers from reflux; e.) the VA records which reflect that the Veteran has been prescribed omeprazole (e.g. March 2007, 2012, November 2015); and f.) the Veteran's service-connected acquired psychiatric disability.

6.  Following completion of the above, adjudicate the issues of entitlement to service connection for diabetes, hypertensive heart disease, GERD/acid reflux, and neurobehavioral effects.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


